t c memo united_states tax_court charles j schuman petitioner v commissioner of internal revenue respondent docket no 26921-16l filed date charles j schuman pro_se frederic j fernandez and samuel t kuzniewski student for respondent memorandum findings_of_fact and opinion nega judge this case was commenced in response to a notice_of_determination concerning collection action s under section s and or notice_of_determination that sustained a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid federal_income_tax liabilities for year sec_2011 and sec_2012 years at issue pursuant to sec_6330 petitioner timely filed a petition seeking review of respondent’s determination to sustain the proposed levy the issue for decision is whether respondent’s office of appeals appeals_office properly sustained the notice_of_intent_to_levy findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in wisconsin when the petition was filed petitioner untimely filed federal_income_tax returns for the years at issue and failed to pay the balances owed on date respondent mailed petitioner a notice_of_intent_to_levy with respect to petitioner’s tax_liabilities for the years at issue the notice_of_intent_to_levy listed deficiencies penalties and interest owed for the years at issue totaling dollar_figure on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing cdp petitioner stated as a 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2on petitioner’s cdp request he incorrectly listed the tax years shown on the notice_of_intent_to_levy as through additionally petitioner continued reason for the request that respondent’s billing summary is incorrect in support of this assertion petitioner directed the appeals office’s attention to over documents he allegedly filed with respondent petitioner failed to explain how he determined that respondent’s billing summary was inaccurate or how the documents he claimed to file demonstrated inaccuracies in respondent’s billing summary petitioner also stated that a refund notice concerning tax_year is incorrect he failed to explain the relevance of the refund notice to his tax_liabilities for the years at issue additionally petitioner requested collection alternatives and specifically checked the box marked offer_in_compromise petitioner also requested innocent spouse relief but failed to submit form_8857 request for innocent spouse relief with the cdp request as instructed continued incorrectly stated that his basis for making the cdp request was his receipt of a notice_of_federal_tax_lien nftl filing and the notice_of_intent_to_levy no nftl was filed against petitioner for the years at issue additionally neither an nftl nor a notice_of_intent_to_levy was issued to petitioner for tax years through as a result the settlement officer so determined petitioner was not entitled to a cdp hearing on those issues 3in his cdp request petitioner referred to a petition he filed on date seeking relief for tax years through the court dismissed that case in an order on the ground that no notice_of_determination had been issued to petitioner for tax years through that would permit petitioner to invoke the court’s jurisdiction schuman v commissioner t c dkt no date petitioner’s cdp request was assigned to an so with no prior involvement with the liabilities at issue on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the letter also proposed a streamlined installment_agreement under which petitioner would pay dollar_figure per month until the tax owed is paid for purposes of discussing collection alternatives the so requested that petitioner submit form_656 offer_in_compromise or form 433-a collection information statement for wage earners and self-employed individuals or both with required attachments before the hearing the so also instructed petitioner that if he wished to dispute the underlying liabilities to the extent reported on his tax returns he must submit for consideration form sec_1040x amended u s individual_income_tax_return amended returns since petitioner requested innocent spouse relief the so requested that petitioner submit form_8857 before the hearing petitioner never submitted form_656 form 433-a amended returns or a request for innocent spouse relief as directed by the so in response to the so’s letter dated date petitioner sent a letter dated date which confirmed his intention to participate in the telephone cdp hearing scheduled for date petitioner attached documentation to the letter that attempted to substantiate the issues addressed in his cdp request one such attachment was a spreadsheet he had created outlining payments he allegedly made toward tax years ended date through petitioner failed to explain how the figures in the spreadsheet challenged the balances owed for the years at issue before the cdp hearing the so reviewed the documentation submitted with petitioner’s letter and determined that none of it pertained to the balances owed for the years at issue on date during the telephone cdp hearing petitioner reasserted that respondent failed to properly apply payments that he claimed he had made toward the balances for the years at issue petitioner did not designate how he wanted respondent to apply the alleged misapplied payments during the cdp hearing the so reviewed with petitioner his account transcripts for tax years through which confirmed that there were no missing or misapplied payments affecting the years at issue the so verified that petitioner’s underpayments of tax resulted from insufficient federal withholding or from his failure to make necessary estimated_tax payments on his earned_income reported on his tax returns or both the so also partially abated a failure to pay 4at trial petitioner testified that he compared the figures in his spreadsheet against respondent’s account transcripts and concluded that the amounts reported as owed for the years at issue were inaccurate but petitioner could not support his assertion that payments allegedly made toward the years at issue were improperly applied penalty of dollar_figure for because petitioner qualified for first time penalty abatement petitioner orally agreed to the streamlined installment_agreement proposed by the so in letter sent date the so also noted that no statutory_notice_of_deficiency was issued for the years at issue and instructed petitioner to submit amended returns if he wished to challenge the amounts of tax owed the so further instructed petitioner if he wanted innocent spouse relief to submit form_8857 petitioner failed to submit either the amended returns or form_8857 on date the so sent petitioner a letter enclosing form d installment_agreement and form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination waiver of suspension of levy action and waiver of periods of limitation in sec_6330 the so instructed petitioner to review sign and return these forms by date petitioner did not return either form despite having orally agreed to the proposed installment_agreement during the cdp hearing on date petitioner mailed a letter to the appeals_office in which he stated his belief that there are inconsistencies regarding his tax_liabilities and that he intended to request a hearing before this court on november the appeals_office issued the notice_of_determination sustaining the notice_of_intent_to_levy on date petitioner timely filed a petition with this court alleging that respondent determined incorrect amounts owed for tax_year sec_2010 sec_2011 and sec_2012 on date respondent filed a motion for summary_judgment on date this case was called from the calendar at the court’s milwaukee wisconsin trial session the parties appeared and were heard as a result of the trial respondent’s motion for summary_judgment was denied 5petitioner did not receive a notice_of_intent_to_levy for tax_year and was not entitled to a cdp hearing on issues stemming from that year additionally the petition states that the so found several errors made by respondent specifically referencing a check for dollar_figure this is a reference to the check for a refund and related abatement of a failure to pay penalty issued for tax_year and does affect the tax owed for the years at issue the petition also refers to a dollar_figure refund check related to tax_year which is also inapplicable to the years at issue the petition also asserted that an dollar_figure credit from tax_year was not properly applied that a dollar_figure credit was not properly applied to the correct month and year and that a dollar_figure credit was not properly applied to the correct month and year these credits are irrelevant to the liabilities for the years at issue and were appropriately applied to the correct_tax years opinion i standard of review sec_6330 requires the commissioner to notify a taxpayer if he intends to levy on that taxpayer’s property the notice must inform the taxpayer of his or her right to a cdp hearing regarding the proposed collection action sec_6330 in a cdp hearing taxpayers may raise any relevant issue such as a request for consideration of a collection alternative sec_6330 a determination to sustain a proposed levy may be reviewed by this court sec_6330 see rules in general upon review of a notice_of_determination sustaining a proposed levy the court will limit its review to those issues properly raised during the administrative hearing 129_tc_107 118_tc_488 where the underlying tax_liability is properly at issue in a cdp proceeding we review that issue de novo 114_tc_604 to the extent that the underlying tax_liability is not at issue this court reviews the determination of the appeals_office for abuse_of_discretion id abuse of 6although petitioner’s argument ostensibly challenged the validity of the underlying tax_liabilities his argument failed to communicate a proper challenge to the merits of the liabilities petitioner did not dispute the validity of the underlying liabilities instead he asserted that respondent’s failure to properly continued discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis petitioner challenged the amount of tax owed during the cdp hearing on the grounds that he believed respondent had failed to account for and misapplied certain payments although petitioner provided a spreadsheet attempting to outline the alleged misapplied payments the so determined that this and other documentation provided by petitioner was not pertinent to the years at issue the so accounted for all payments and refunds for the years at issue the so also guided petitioner through his account transcripts for years through during the cdp hearing in order to explain that there were no misapplied payments we find that petitioner has not adduced any evidence that these transcripts are incorrect continued apply certain payments resulted in incorrect amounts of tax due and owing taxpayers are required to provide all relevant information requested by the appeals_office sec_301_6330-1 proced admin regs petitioner failed to submit amended returns as instructed by the so or otherwise present evidence credibly calling into question the underlying liabilities after being given reasonable opportunity to present such evidence thus petitioner did not raise a proper challenge to the underlying liabilities see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs although petitioner claims that there were missing and misapplied payments that would lower the balances for the years at issue petitioner failed to designate how he wanted any of these alleged payments to be applied without such designation the internal_revenue_service may apply payments in the government’s best interests and in this case would be free to apply payments to the earliest years with balances due see 900_f2d_1144 7th cir see also 109_f3d_570 9th cir in deciding whether there was an abuse_of_discretion in the sustaining of a notice_of_intent_to_levy we review the record to determine whether the so properly verified that the requirements of applicable law and administrative procedure have been met considered issues raised by the taxpayer and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see sec_6330 and our review of the record establishes that the so verified that the requirements of applicable law and administrative procedure had been met further we find that the so balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary the so took into consideration all issues petitioner raised petitioner raised innocent spouse relief in his request for a cdp hearing but failed to submit form_8857 or provide the so with any other information supporting a basis for innocent spouse relief an issue is not properly raised if the taxpayer fails to present the appeals_office with any evidence with respect to that issue after being 7the cdp hearing was conducted by an officer_or_employee who had no prior involvement per sec_6330 the so reviewed all of petitioner’s tax account transcripts before the cdp hearing and discussed petitioner’s account transcripts with him during the cdp hearing see may v commissioner tcmemo_2014_194 med practice sols llc v commissioner tcmemo_2010_98 the so verified the proper and timely assessment of the liabilities as required by sec_6303 the so further verified that petitioner was given the required notice_of_intent_to_levy per sec_6330 8in his cdp request petitioner indicated that he wanted to submit an offer- in-compromise but he failed to submit form_656 or supporting financial information as instructed by the so during the hearing petitioner agreed to a proposed streamlined installment_agreement of dollar_figure per month the appeals_office subsequently mailed petitioner form 433-d and form but petitioner did not return the signed forms as requested petitioner did not request any other collection alternatives given reasonable opportunity to present such evidence see sec_301 f q a-f3 proced admin regs in addition petitioner has not pursued innocent spouse relief in this proceeding thus innocent spouse relief is not at issue in this case in the light of our findings above we sustain the notice_of_determination we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
